1
                                                             The Honorable Frederick P. Corbit
2                                                            Chapter 11
                                                             Hearing Location: 904 W. Riverside Ave.
3                                                            Hearing Date: 1/31/2019
4                                                            Hearing Time: 1:30 p.m.
                                                             Response Date: 1/17/2019
5
6
7
8
9                                  UNITED STATES BANKRUPTCY COURT
10                                 EASTERN DISTRICT OF WASHINGTON
11                                     SPOKANE/YAKIMA DIVISION
12
                                                  ) Chapter 11
13   In re:                                       )
14                                                ) Case No. 17-03545-FPC11
     Roger Andrew Stadtmueller,                   )
15                                                )
                         Debtor.                  )
16
                                                  ) CERTIFICATE OF SERVICE
17                                                )
                                                  )
18                                                )
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
22                                                )
                                        CERTIFICATE OF SERVICE
23
24            I am employed in the County of Orange, State of California. I am over the age of
25
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
26
     Santa Ana, CA 92705.
27
28
     Motion to Dismiss Page 1                                        The Law Offices of Michelle Ghidotti
29                                                                                 1920 Old Tustin Ave.
                                                                                   Santa Ana, CA 92705
                                                                                      Tele: 949-427-2010




     17-03545-FPC11             Doc 133-2   Filed 12/11/18     Entered 12/11/18 11:10:30              Pg 1 of 4
1             I am readily familiar with the business’s practice for collection and processing of
2
     correspondence for mailing with the United States Postal Service; such correspondence would
3
     be deposited with the United States Postal Service the same day of deposit in the ordinary course
4
5    of business.

6    On December 11, 2018 I served the following documents described as:
7
                 NOTICE OF DRI MORTGAGE OPPORTUNITY FUND LP’S MOTION TO
8                 DISMISS CHAPTER 11 CASE
                 DRI MORTGAGE OPPORTUNITY FUND LP’S MOTION TO DISMISS
9                 CHAPTER 11 CASE
10               DECLARATION IN SUPPORT OF DRI MORTGAGE OPPORTUNITY FUND
                  LP’S MOTION TO DISMISS CHAPTER 11 CASE
11
12
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
13
     envelope addressed as follows:
14
15   (Via United States Mail)

16    Roger Andrew Stadtmueller        Belinda Stadtmueller               Timothy R. Fischer
      3611 W. Strong Rd                PO Box 48044                       Winston & Cashatt, Lawyers
17    Spokane, WA 99208-8447           Spokane, WA 99228-1044             601 W. Riverside Avenue, #1900
                                                                          Spokane, WA 99201-0695
18
19    United States Trustee            Attorney General's Office          Federal National Mortgage Assoc
20    920 West Riverside Avenue        Bankruptcy & Collections Unit      Aldridge Pite, LLP
      Suite 593                        800 Fifth Avenue, Suite 2000       4375 Jutland Drive, Suite 200
21    Spokane, WA 99201-1012           Seattle, WA 98104-3188             P.O. Box 17933
                                                                          San Diego, CA 92177-7921
22
      Internal Revenue Service         Nationstar Mortgage LLC            Specialized Loan Servicing LLC
23    PO Box 7346                      Robertson, Anschutz & Schneid,     8742 S. Lucent Blvd
      Philadelphia, PA 19101-7346      P.L.                               Suite 300
24                                     6409 Congress Ave., Suite 100      Highlands Ranch, CO 80129-2386
                                       Boca Raton, FL 33487-2853
25
26
27
28
     Motion to Dismiss Page 2                                           The Law Offices of Michelle Ghidotti
29                                                                                    1920 Old Tustin Ave.
                                                                                      Santa Ana, CA 92705
                                                                                         Tele: 949-427-2010




     17-03545-FPC11             Doc 133-2   Filed 12/11/18       Entered 12/11/18 11:10:30               Pg 2 of 4
1     State of Washington              U.S. Bank National Association     US Trustee
      Department of Revenue            Zieve, Brodnax & Steele, LLP       US Court House
2     2101 4th Ave, Ste 1400           11335 NE 122nd, Suite 105          920 W Riverside Ave, Suite 593
      Seattle, WA 98121-2300           Kirkland, WA 98034-6933            Spokane, WA 99201-1012
3
4
      Spokane-Yakima                   Al Stadtmueller                    Bank Of America, N.A.
5     904 W Riverside Ave, Suite       3310 S. Jefferson                  PO BOX 31785
      304                              Spokane, WA 99203-1419             Tampa, FL 33631-3785
6     PO Box 2164
      Spokane, WA 99210-2110
7
      Bank of America                  Barclays Bank Delaware             Belinda Stadtmueller
8     PO Box 15028                     PO Box 8803                        1216 E Carlson Ct
      Wilmington, DE 19850             Wilmington, DE 19899-8803          Spokane WA 99208-6467
9
10
      Belinda Stadtmueller             California Board of                Capital One Bank USA
11
      PO Box 48044                     Accountancy                        PO Box 30281
12    Spokane, WA 99228-1044           2000 Evergreen St Suite 250        Salt Lake City UT 84130-0281
                                       Sacramento CA 95815-3832
13
14    Chase Card                       Colorado Board of Accountancy      DSHS
      PO Box 15298                     1560 Broadway, Suite 1340          PO Box 9501
15    Wilmington DE 19850-5298         Denver CO 80202-5146               Olympia WA 98507-9501

16
17    DSHS Division Of Child           Internal Revenue Service           FJB CO Inc
      Support                          Centralized Insolvency             6808 S. Prairie View Lane
18
      Washington State Support         Operations                         Spokane WA 99223-1867
19    Registry                         PO Box 7346
      PO BOX 11520                     Philadelphia PA 19101-7346
20    Tacoma, WA 98411-5520
      FV-I, Inc. Trustee               Federal National Mortgage          Flagstar Bank
21    c/o Specialized Loan Servicing   Association                        PO Box 371891
      LLC                              c/o Seterus, Inc.                  Pittsburgh PA 15250-7891
22    8742 Lucent Blvd, Suite 300      P.O. Box 1047
      Highlands Ranch, CO 80129-       Hartford, CT 06143-1047
23    2386
      Francis Babineau                 INTERNAL REVENUE                   JPMorgan Chase Bank National
24    6808 S. Prairie View Lane        SERVICE                            Correspondence Mail Code LA4-5555
      Spokane WA 99223-1867            PO BOX 7346                        700 Kansas Lane
25
                                       PHILADELPHIA PA 19101-             Monroe LA 71203-4774
26                                     7346

27
28
     Motion to Dismiss Page 3                                           The Law Offices of Michelle Ghidotti
29                                                                                    1920 Old Tustin Ave.
                                                                                      Santa Ana, CA 92705
                                                                                         Tele: 949-427-2010




     17-03545-FPC11             Doc 133-2   Filed 12/11/18         Entered 12/11/18 11:10:30             Pg 3 of 4
1     Nationstar Mortgage              Nationstar Mortgage LLC           Nevada Board of Accountancy
      P.O. Box 650783                  D/B/A Mr.Cooper                   1325 Airmotive Way Ste 220
2     Dallas TX 75265-0783             ATTN: Bankruptcy Dept             Reno NV 89502-3240
                                       PO Box 619094
3                                      Dallas TX 75261-9094
4
      Oregon Board of Accountancy      Quality Loan Service Corp of      ROGER ANDREW
5     3218 Pringle Road S.E. Suite     WA                                STADTMUELLER
      110                              c/o Quality Loan Service Corp     3611 W. Strong Road
6     Salem OR 97302-6305              411 Ivy St.                       Spokane, WA 99208-8447
                                       San Diego CA 92101-2108
7
      Seterus                          Specialized Loan Service          State of Washington
8     PO Box 1077                      8742 Lucent Blvd., Ste 300        DSHS Support Enforcement
      Hartford CT 06143-1077           Highlands Ranch CO 80129-         PO Box 11520
9                                      2386                              Tacoma WA 98411-5520
10
      Texas Board of Accountancy       US BANK                           U.S. Bank National Association et al.
11
      333 Guadalupe St. #3, Ste 900    PO BOX 5229                       c/o Rushmore Loan Management
12    Austin TX 78701-3900             CINCINNATI OH 45201-5229          Services
                                                                         P.O. Box 55004
13                                                                       Irvine, CA 92619-5004

14    U.S. Bank Trust National         US BANKCb Disputes                Washington Board of Accountancy
      Association, as Tru              PO Box 108                        711 Capitol Way S., Suite 400
15    C/O SN Servicing Corp.           Saint Louis MO 63166-0108         Olympia WA 98501-1293
      323 5th Street
16    Eureka, CA 95501-0305
17
18
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
19   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
20
21   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
22
23   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct.
24
              Executed on December 11, 2018, at Santa Ana, California
25
26   /s / Steven P. Swartzell
     Steven P. Swartzell
27
28
     Motion to Dismiss Page 4                                          The Law Offices of Michelle Ghidotti
29                                                                                   1920 Old Tustin Ave.
                                                                                     Santa Ana, CA 92705
                                                                                        Tele: 949-427-2010




     17-03545-FPC11             Doc 133-2   Filed 12/11/18       Entered 12/11/18 11:10:30              Pg 4 of 4
